Title: From James Madison to James Monroe, 20 July 1804
From: Madison, James
To: Monroe, James



Sir,
Department of State July 20th. 1804
Since my last acknowledgment of your letters I have received those of .
I inclose herewith several correspondences with Mr Merry, Mr Pichon and the Mayor and Marshal of New York, on certain proceedings of the British frigates Cambrian and Boston, and the sloop of war Driver within and without the harbour of New York. Copies of the documents attached to these correspondences are also inclosed, and therewith a protest stating a subsequent irregularity of a strong complexion committed by the Cambrian on several passengers in an American vessel just before her arrival within the harbour of New-York.
No answer having been yet received from Mr Merry to the two last letters from this Department, I cannot pronounce with certainty on the degree of interposition, which he will employ on the occasion. It cannot be doubted, that he will transmit the case to his Government and it is to be hoped that he will place it in a light favorable to a proper result. It is not the less proper, however, that the sentiments and expectations of this Government should be spoken thro’ the Organ of the United States at London; and the President accordingly charges you to make the case, as you will collect it in all its features and colours from the papers above referred to, the subject of a strong tho’ temperate representation. It is but justice to the British Government to suppose, that it will be struck with the series of enormities which have been committed by its officers against the unquestionable and essential rights of a friendly nation; and will be not only ready to disavow them, but to render all the satisfaction which is due to the United States. In this view it is particularly proper that the appeal to its justice should be in a spirit, temperate, respectful and friendly. On the other hand it is not less due to the United States and to the Universal sensibility, which has been excited by the complicated and violent insults received, that the complaint should be presented in its true character, and the claim of ample satisfaction be expressed in terms of becoming dignity and energy. It is the more necessary that this tone should be given to the representation as in several preceding instances of great offence to the national rights and honor, the result of the best founded representations has so little corresponded with our just expectations. The documents of which copies are also inclosed will explain two instances, in one of which one of the frigates in question, the Boston; was the aggressor. The least that can be required in the present instance is that those who have so grossly violated our laws, and eluded the punishment of their guilt, should either be given up to the authority of the United States, or receive from their own Government a punishment which will have the same salutary effect: and the least punishment that can be relied on for the purpose, is that of a bona fide and permanent degradation of the offenders from every public honor or authority. It must be understood that a dismission from their particular offices, accompanied with a translation to any others, as, it is said, has sometimes been done, will not be considered as either just or candid; and the British Government must also understand, as indeed has been sufficiently intimated to Mr Merry, that a refusal or failure to make on this occasion, so reasonable an amends to the United States for the outrages offered to them, must be followed by precautions, which, however disagreeable or inconvenient cannot be either blamed or wondered at by those on whom the necessity of them is chargable.
With these observations the whole subject is committed to your prudent attention; on which the President relies with full confidence for an effectual pursuit of the object of your Government, and a dignified vindication of the rights of your country.

Your answer to the circular communication of Lord Hawksbury was a very proper one. If the lapse of time or other circumstances should render unnecessary any thing further on the part of this Government, it may be best to let the subject remain in silence. Should the omission of a formal reply, be likely to be viewed as disrespectful, or to be in any degree injurious to subsisting relations, the President authorizes you to assure the British Government that the communication has been received with that sincere and just interest, which the United States take in whatever concerns the British nation, and that the communication, considered as the effect of an honorable solicitude in the British Government to maintain the esteem and confidence of neutral and friendly nations, affords an occasion, of which this Government avails itself with satisfaction, for expressing the unremitted disposition of the United States to cherish all the relations which happily subsist between the two nations; sincerely regretting at the same time every indication of new sources of animosity in addition to the spirit of hostility so unhappily prevailing between Great Britain and France.
I inclose an extract of the instructions to Genl. Armstrong who goes as Successor to Mr Livingston, containing the reply authorized to be given to the French Communication. He expects to embark in a few days. I remain Sir &c.
James Madison
